DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 3/16/22 has been entered in full. Claims 1, 4-8, 11-14, 16 and 17 are amended. Claim 15 is canceled. Claims 1-14 and 16-18 are pending.
The election of "melanoma" as the species of cancer was previously acknowledged. Claims 1-14 and 16-18 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/22/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification.
All rejections of canceled claim 15 are moot.
The objections to claims 6, 12, 14, 16 and 17 at pg 2 are withdrawn in view of the amendments to the claims.
The rejection of claims 4, 5, 7, 8 and 11-14 at pg 3-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1-10 at pg 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Felber et al, WO 2016/018920, is withdrawn in view of the amendments to the claims that limit the administered anti-PD-1-antibody to one comprising specific CDR sequences that are not taught by Felber.
The rejection of claims 11-12 at pg 7-8 under 35 U.S.C. 103(a) as being unpatentable over Felber et al, WO 2016/018920, as applied to claim 1, and further in view of Sadineni et al, U.S. Patent Applicant Publication 2016/0304607, is withdrawn in view of the amendments to the claims that limit the administered anti-PD-1 antibody to one comprising specific CDR sequences that are not taught by Felber or Sadineni.
The rejection of claims 13, 14, and 16-18 under 35 U.S.C. 103(a) as being unpatentable over Felber et al, WO 2016/018920, as applied to claim 1, and further in view of Freeman et al, U.S. Patent Application Publication 2015/0210769, is withdrawn in view of the amendments to the claims that limit the administered anti-PD-1 antibody to a flat dose, which is not taught by Felber or Freeman.
The provisional rejection of claims 1-12 on the ground of nonstatutory obviousness-type double patenting at pages 11-12 as being unpatentable over claims 1, 5, 7, 8 and 11-19 of copending Application 16/479,095, filed 1/19/18, is withdrawn in view of Applicants' amendments to the claims. 

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7, 8, 11-19 of copending Application No. 16/479,095, filed 1/19/18, and which shares the same inventor with the instant application, and further in view of Freeman et al, U.S. Patent Application Publication 2015/0210769, published 7/3015 (cited previously). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. This rejection was set forth previously at pages 13-15 of the 9/22/21 Office Action for claims 13, 14 and 16-18; Applicants' amendments to the claims necessitate the addition of claims 1-12 to this rejection.
The claims of '095 were most recently amended on 2/14/22.
Claim 1 has been amended to limit the anti-PD-1 molecule to (1) a flat dose, and (2) to a particular set of CDR sequences; i.e., heavy and light chain variable regions comprising the CDRs of SEQ ID NO: 49-51 and 59-61, respectively. The instant specification discloses that these sequences are those of clone BAP049-Clone-E (pages 64-65). In view of this, claim 1, as amended encompasses a method of treating cancer in a subject comprising administering (a) at least one initial dose of interleukin-15 (IL-15)/IL-15 receptor alpha (IL-15Ra) complex followed by repeated or escalating doses of said complex; in combination with (b) a flat dose of an anti-PD-1 antibody molecule comprising VHCDR1-3 of SEQ ID NO: 49-51 and VL CDR1-3 of SEQ ID NO: 59-61, respectively.
Claim 1 of '095 also teaches a method of treating cancer comprising administering at least one initial dose of an IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex, in combination with (b) an anti-PD-1 antibody molecule. Claim 14 of '095 further limits this method to one wherein the anti-PD-1 antibody molecule is administered as a flat dose. While the claims of '095 are directed to use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, the claims of '095 do not teach the specific CDR sequences as recited in claim 1 as amended.
Freeman teaches antibody molecules that specifically bind to PD-1 for use in treating cancer (see Abstract), including BAP-049-Clone E (¶ 49), which comprises VHCDRs1-3 of SEQ ID NO: 1-3 and VLCDRs1-3 of SEQ ID NO: 10, 11 and 32, which are identical to SEQ ID NO: 49-51 and 59-61 as newly recited in the instant claims.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody in a flat dose, as in claim 14 of '095, and modify it to use the anti-PD-1 antibody BAP-049-Clone-E as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this change because claims 1 and 14 of '095 use an anti-PD-1 antibody in general, but do not specify the particular sequences of the anti-PD-1 antibody to be used, and Freeman provides such information. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the modified method because it simply requires use of a specific antibody where a general one is taught, and because Freeman teaches that anti-PD-1 antibodies for the same purpose, treatment of cancer. Thus, such a modified method represents a predictable use of a species where the prior art teaches use of a genus.
The above rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 Instant claims 2-6 depend from claim 1 and recite further limitations on dosages that are also present in claim 1 of '095. The initial dosages of instant claims 2 and 3 are recited in lines 8-9 of claim 1 of '092; the repeated dose of claim 4 is recited in lines 11-12; the escalating dose of claim 5 is recited in lines 13-14; and the initial and escalating doses of claim 6 is recited in lines 15-16. As such, the method obvious over the claims of '095 in view of the teachings of Freeman also meets the limitations of claims 2-6.
Instant claims 7 and 8 depend from claim 1 and recite further limitations that are the same as those recited in claims 7 and 8 of '092. As such, claims 7 and 8 of '095 anticipates instant claims 7 and 8. As such, the method obvious over the claims of '095 in view of the teachings of Freeman also meets the limitations of claims 7 and 8
Instant claims 9 and 10 depend from claim 1 and recite further limitations on the IL-15/IL-15R complex, i.e., that they comprise particular human sequences, that are also present in lines 4-7 of claim 1 of '095. As such, the method obvious over the claims of '095 in view of the teachings of Freeman also meets the limitations of claims 9 and 10.
Instant claims 11 and 12 limits the method of claim 1 to one wherein the flat dose is 300 mg (claim 11) or 400 mg (claim 12). While these particular flat doses are not recited in the claims of '095, each is obvious over the claims of '095. In particular, claim 15 of '095 recites a flat dose of 200 mg. Furthermore, claim 12 of '095 recites a dose of 3 mg/kg. A dose of 3 mg/kg administered to a person that is 100 kg in weight is a 300 mg dose, and a dose of 3 mg/kg administered to a person that is 133.3 kg in weight is a 400 mg dose. Thus, it would have been obvious to modify the flat dose of 200 mg of claim 15 of '095 to a flat dose of 300 mg or 400 mg if administering the dose to a patient of 100 kg or 133.3 kg. As such, the method obvious over the claims of '095 in view of the teachings of Freeman also meets the limitations of claims 11 and 12.
Claim 13 limits the method of claim 1 to one wherein the dose of anti-PD-1 antibody molecule is administered intravenously once every four weeks. While the claims of '095 are directed to use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, the claims of '095 do not teach particular routes or doses for administration of the anti-PD-1 antibody. Freeman further teaches that the anti-PD-1 antibodies of the invention can be administered intravenously "once every … 4 weeks" (¶ 162). 
It would have further been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject obvious over the claims of the '095 patent in view of the teachings of Freeman, and to further modify it to use a route and dose of administration of the anti-PD-1 antibody as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this further change because '095 claims a method using administration of an anti-PD-1 antibody in general, but does not specify a particular route or dose of administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Freeman to provide such information. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the further modified method because Freeman teaches that such routes and doses are appropriate for therapeutic use of the antibody in treatment of cancer. Thus, such a modified method represents a predictable substitution of a particular route and dose for administration where general administration is taught. 
Claim 14, as amended, limits the method of claim 1 to one wherein the anti-PD-1 antibody comprises specific sequences; specifically, a heavy chain variable region (VH) comprising SEQ ID NO: 55 and a light chain variable region (VL) comprising SEQ ID NO: 45 or 65. The specification discloses SEQ ID NO: 55 and 65 as the VH and VL of BAP049-Clone-E. As such, it would have been obvious to use these sequences for the same reasons as set forth above for parent claim 1, which is rejected on the basis of use of the sequences from BAP049-Clone-E that is taught by Freeman.
Claims 16 and 17 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises a human heavy chain constant region selected from a group including IgG4 and a light chain selected from a group including kappa (claim 16) or wherein the antibody comprises a heavy and light chain selected from a group including a human IgG4 heavy chain constant region with a Serine to Proline mutation at position 108 of SEQ ID NO: 98 or 99 and a kappa light chain constant region (claim 17). The claims of '095 do not include particular constant region sequences for the anti-PD-1 antibodies. Freeman, however, does, teaching that the antibodies of the invention may "comprise a human IgG4 heavy chain constant region with a Serine to Proline mutation at … position 108 of SEQ ID NO: 212 or 214 and a kappa light chain constant region" (¶ 396). Thus, when using the antibody sequence of Freeman, it would have further been obvious to the person of ordinary skill in the art before the effective filing date to also use the constant region sequences taught by Freeman.
Claim 18, as amended, further limits the method the anti-PD-1 antibody molecule  having heavy and light chain variable regions comprising the CDRs of SEQ ID NO: 49-51 and 59-61 to one wherein to one wherein the anti-PD-1 antibody molecules comprises a heavy chain comprising SEQ ID NO: 37 and a light chain comprising SEQ ID NO: 47 or 67. The instant specification discloses that SEQ ID NO: 37 and 47 are heavy and light chains of clone BAP049-Clone-B (pages 62-63). Freeman also teaches the anti-PD-1 antibody of BAP-049-Clone B (¶ 49, Table 1). As such, it would have also been obvious for the skilled artisan to use the sequences from this anti-PD-1 antibody when practicing the method of treatment obvious over the claims of '095 in view of the teachings of Freeman.

The above double patenting rejection, made over the claims of 16/479,095 either alone or in view of a secondary reference, is provisional because the conflicting claims have not in fact been patented. However, it is noted that while this rejection is provisional, the instant application claims priority to the same effective filing date (1/19/18) as the '095 application, taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)). Per MPEP 804:
"If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application."

	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application unless overcome as indicated therein.

Applicants’ arguments (3/16/22; pg 12) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants request that "the double patenting be held in abeyance until otherwise allowable subject matter has been identified" (pg 13).
Applicants’ request for abeyance is noted, but per MPEP 804, a provisional double patenting rejection “should continue to be made by the examiner until the rejection has been obviated or is no longer applicable except as noted below" and “[a] complete response to a nonstatutory [DP] rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action … Such a response is required even when the nonstatutory [DP] rejection is provisional.” As Applicants have neither provided either a showing that the rejected claims are patentably distinct from the claims of the '057 application, nor a terminal disclaimer, the rejection is maintained.

New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felber et al, WO 2016/018920, published 2/4/16, filed 7/28/15 and claiming priority to 7/29/14 (cited previously), and further in view of Sadineni et al, U.S. Patent Application Publication 2016/0304607, published 10/20/16, filed 4/15/16, and claiming priority to 4/17/15 (cited previously) and Freeman et al, U.S. Patent Application Publication 2015/0210769, published 7/30/25 (cited previously).
Claim 1 has been amended to limit the anti-PD-1 molecule to (1) a flat dose, and (2) to a particular set of CDR sequences; i.e., heavy and light chain variable regions comprising the CDRs of SEQ ID NO: 49-51 and 59-61, respectively. The instant specification discloses that these sequences are those of clone BAP049-Clone-E (pages 64-65). In view of this, claim 1, as amended encompasses a method of treating cancer in a subject comprising administering (a) at least one initial dose of interleukin-15 (IL-15)/IL-15 receptor alpha (IL-15Ra) complex followed by repeated or escalating doses of said complex; in combination with (b) a flat dose of an anti-PD-1 antibody molecule comprising VHCDR1-3 of SEQ ID NO: 49-51 and VL CDR1-3 of SEQ ID NO: 59-61, respectively.
As set forth previously, Felber teaches methods of treatment involving "dose escalation regimens for the administration of complexes comprising interleukin-15 ("IL-15") covalently or noncovalently bound to IL-15 receptor alpha ("IL-15Ra" or "IL-15Ra") to patient in order to enhance IL-15-mediated immune response", for treatment of disorders including cancer (¶ 4). Felber provides further details regarding "Dose Escalation Regimens for Prophylactic and Therapeutic Uses" in a section starting at ¶ 170 on page 75. The embodiments described therein include administering at least one initial dose of said complex and administering successively higher doses to the complex (e.g., ¶ 171). Felber further teaches that the methods of the invention include embodiments wherein the method further comprises administering one or more other therapies, which in particular embodiments include an antibody that binds to PD-1 (e.g., ¶ 30 on page 20; ¶ 197; ¶ 218). Felber further specifically teaches that the embodiments directed to administering the IL-15/IL-15Ra complex and an anti-PD-1 antibody are for treatment of cancer (e.g., ¶ 210 on page 116).
While Felber teaches use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, Felber does not teach particular doses for administration of the anti-PD-1 antibody, or the specific CDR sequences as recited in claim 1 as amended.
Sadineni teaches pharmaceutical compositions that comprise a combination of an anti-cancer agent comprising a first and second antibody, and further in which the first antibody is an anti-PD-1 antibody (see Abstract). Sadineni further teaches that the anti-PD-1 antibody can be administered at a flat dose (e.g., ¶ 88). Sadineni further teaches that a flat dose can be administered "regardless of the weight of the patient" (¶ 195).
Freeman teaches antibody molecules that specifically bind to PD-1 for use in treating cancer (see Abstract), including BAP-049-Clone E (¶ 49), which comprises VHCDRs1-3 of SEQ ID NO: 1-3 and VLCDRs1-3 of SEQ ID NO: 10, 11 and 32, which are identical to SEQ ID NO: 49-51 and 59-61 as newly recited in the instant claims.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule taught by Felber, and modify it to use a flat dose of the anti-PD-1 antibody for administration as taught by Sadineni, and to further modify it to use the anti-PD-1 antibody BAP-049-Clone-E as taught by Freeman. The person of ordinary skill in the art would have been motivated to make the first change because Felber teaches use of anti-PD-1 antibodies in general, but does not specify a particular dose for administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Sadineni to provide such information, and furthermore to take advantage of the advantages of a flat dose taught by Sadineni, i.e., that a flat dose can be administered without adjusting for the weight of the patient. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the modified method because Sadineni teaches that such doses are appropriate for therapeutic use of a PD-1 antibody in treatment of cancer. Thus, such a modified method represents a predictable substitution of a particular dose for administration where general administration is taught.
The person of ordinary skill in the art would have been further motivated to make the second change because (1) Felber teaches use of anti-PD-1 antibodies in general, but does not specify a particular anti-PD-1 antibody, which Freeman provides. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the modified method because it simply requires use of a specific antibody where a general one is taught, and because Freeman teaches that anti-PD-1 antibodies for the same purpose, treatment of cancer. Thus, such a modified method represents a predictable use of a species where the prior art teaches use of a genus.
The above rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 2 and 3 limit the initial dose of the complex of claim 1 to a dose between 0.5 and 2 µg/kg (claim 2) and further to 1 µg/kg (claim 3). Felber further teaches initial doses for the treatment, including 1 µg/kg (e.g. in ¶ 117; more specifically in line 7 of pg 77), which is the same dose as recited in claim 3 and is encompassed by the range of claim 2. Felber further teaches other initial dosages in the recited range of claim 2, including 0.5, 0.6, 0.7, 0.8 and 0.9 µg/kg. As these doses are part of the teachings of Felber regarding treatment, it would have further been obvious for the skilled artisan to use any of these doses when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claim 4 limits the method of claim 1 to one wherein repeated dose of the complex is 1 µg/kg. Felber further teaches that the initial dose can be administered up to "1, 2, 3, 4, 5, 6, 7, 8, 9,10 or more times" (e.g., in ¶ 117; more specifically line 8 on page 77). This teaching immediately follows that describing the initial low doses cited above with respect to claims 2 and 3, which include 1 µg/kg, and this means that Felber includes a teaching that the initial dose of 1 µg/kg is repeated 2 to 10 times or more, which meets the limitation of claim 4 of a repeated dose of 1 µg/kg given after the initial dose. As these doses are part of the teachings of Felber regarding treatment, it would have further been obvious for the skilled artisan to use any of these doses when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claim 5 limits the escalating dose of the complex of claim 1 to two times that of a previous dose. Felber further teaches escalating doses that are twice that of a previous dose (e.g., pg 77), and further provides examples of such, e.g., on page 93, where escalating doses of 0.125 µg/kg, 0.25 µg/kg, and 0.5 µg/kg are given. As these doses are part of the teachings of Felber regarding treatment, it would have further been obvious for the skilled artisan to use any of these doses when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claim 6 limits the doses of the complex of claim 1 to one wherein the initial dose is 1 µg/kg and the escalating doses are 2, 4, and 8 µg/kg. As set forth above, Felber teaches an initial dose of 1 µg/kg. Felber further teaches that each successively higher dose can be 2 times higher than the previous dose (in ¶ 171 on pg 77). Felber further teaches that after the initial dose, which includes 1 µg/kg, the dose can be sequentially escalate every two days for a period of time, which includes 1, 2, 3 or 4 weeks (e.g., ¶ 184). Using such a regimen with an initial dose of 1 µg/kg would result in escalating doses of 2, 4 and 8 µg/kg in the subsequent week. As these doses are part of the teachings of Felber regarding treatment, it would have further been obvious for the skilled artisan to use any of these doses when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claims 7 and 8 limit the dose of the complex to being administered subcutaneously once a week for three weeks (claim 7) or subcutaneously three times a week for two weeks (claim 8). Felber further teaches that "each dose is administered once, three times a week for two weeks" (¶ 29) and further teaches subcutaneous administration for the methods of the invention (e.g., ¶ 36, ¶ 174). As these routes of administration are part of the teachings of Felber regarding treatment, it would have further been obvious for the skilled artisan to use any of these routes when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claims 9 and 10 limit the complex of claim to having human IL-15 and human Il-15Ra (claim 9) and further to one wherein the human IL-15 comprises residues 49-162 of SEQ ID NO: 1 and the human soluble IL-15Ra comprises SEQ ID NO: 10. Felber further teaches that the invention includes embodiments in which the IL-15 and IL-15Ra are the human forms (starting at ¶ 55 on pages 30-33). As these IL-15 and IL-15Ra sequences are part of the teachings of Felber regarding use of these molecules, it would have further been obvious for the skilled artisan to use any of these sequences when practicing the method of treatment with these molecules obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claims 11 and 12 limit the method of claim 1 to one wherein the anti-PD-1 antibody is administered as a flat dose of 300 mg (claim 11) or 400 mg (claim 12). Sadineni further teaches that the anti-PD-1 antibody can be administered at a flat dose at 300 mg or 400 mg (e.g., ¶ 148). As these doses are part of the teachings of Sadineni regarding use of flat doses, it would have further been obvious for the skilled artisan to use any of these particular doses when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claim 13 limits the method of claim 1 to one wherein the dose of anti-PD-1 antibody molecule is administered intravenously once every four weeks. The teachings of Felber are set forth above. While Felber teaches use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, Felber does not teach particular routes or doses for administration of the anti-PD-1 antibody. Freeman further teaches that the anti-PD-1 antibodies of the invention can be administered intravenously "once every … 4 weeks" (¶ 162). It would have been further obvious to take the method of treatment of cancer with an IL-15/IL-15Ra complex and a flat dose of an anti-PD-1 antibody molecule that meets the limitations of parent claim that is obvious over the teachings of Felber in view of Sadineni and Felber, and further modify it to use a route and dose of administration of the anti-PD-1 antibody as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this change because Felber teaches use of anti-PD-1 antibodies in general, but does not specify a particular route or dose of administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Freeman to provide such information. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the modified method because Freeman teaches that such routes and doses are appropriate for therapeutic use of the antibody in treatment of cancer. Thus, such a modified method represents a predictable substitution of a particular route and dose for administration where general administration is taught. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14, as amended, limits the method of claim 1 to one wherein the anti-PD-1 antibody comprises specific sequences; specifically, a heavy chain variable region (VH) comprising SEQ ID NO: 55 and a light chain variable region (VL) comprising SEQ ID NO: 45 or 65. The specification discloses SEQ ID NO: 55 and 65 as the VH and VL of BAP049-Clone-E. As such, it would have been obvious to use these sequences for the same reasons as set forth above for parent claim 1, which is rejected on the basis of use of the sequences from BAP049-Clone-E that is taught by Freeman.
Claims 16 and 17 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises a human heavy chain constant region selected from a group including IgG4 and a light chain selected from a group including kappa (claim 16) or wherein the antibody comprises a heavy and light chain selected from a group including a human IgG4 heavy chain constant region with a Serine to Proline mutation at position 108 of SEQ ID NO: 98 or 99 and a kappa light chain constant region (claim 17). Felber does not teach particular constant region sequences for the anti-PD-1 antibodies. Freeman, however, does, teaching that the antibodies of the invention may "comprise a human IgG4 heavy chain constant region with a Serine to Proline mutation at … position 108 of SEQ ID NO: 212 or 214 and a kappa light chain constant region" (¶ 396). Thus, when using the antibody sequence of Freeman, it would have been obvious to the person of ordinary skill in the art before the effective filing date to also use the constant region sequences taught by Freeman. As such, it would have further been obvious for the skilled artisan to use these sequences when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.
Claim 18, as amended, further limits the method the anti-PD-1 antibody molecule  having heavy and light chain variable regions comprising the CDRs of SEQ ID NO: 49-51 and 59-61 to one wherein to one wherein the anti-PD-1 antibody molecules comprises a heavy chain comprising SEQ ID NO: 37 and a light chain comprising SEQ ID NO: 47 or 67. The instant specification discloses that SEQ ID NO: 37 and 47 are heavy and light chains of clone BAP049-Clone-B (pages 62-63). Freeman also teaches the anti-PD-1 antibody of BAP-049-Clone B (¶ 49, Table 1). As such, it would have also been obvious for the skilled artisan to use the sequences from this anti-PD-1 antibody when practicing the method of treatment obvious over the teachings of Felber in view of Sadineni and further in view of Freeman.

Applicants’ arguments (3/16/22; pg 11) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that "the skilled artisan would not be motivated to combine Felber and Freeman", because Felber only "generically refers to anit-PD-1 molecules" and nowhere teaches or suggests "any anti-PD-1 antibody molecules having particular sequences, much less the full set of six specific CDR sequences recited in amended claim 1" (pg 11). Applicants argue that Freeman also "fails to make any mention of IL-15/IL-15Ra complexes at all" (pg 11). 
Applicants’ arguments have been fully considered but are not found persuasive. Applicants appear to be arguing that there is no motivation to combine the references because Felber does not teach the limitations of the claims that are taught by Freeman, and Freeman does not teach the limitations of the claims that are taught by Felber. However, the entire basis of a rejection for obviousness under 35 U.S.C. 103(a) is predicated on the fact that one reference does not contain all of the limitations of a claim, and instead the limitations are obvious over the teachings of one reference in view of the teachings of another reference. In other words, as per MPEP one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the fact that Felber does not provide any specific anti-PD-1 sequences provides a reason for the skilled artisan to turn to Felber, which provides a specific example of such.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646